This court, proceeding to give construction to the decree'and judgment of said circuit court of November 2, 1908, finds and adjudges that the order directing the plaintiff in error to execute and deliver to the said railroad company a deed of the premises requires . only a deed of a right of way, and does not require the delivery of a deed conveying title in fee simple.
This court further finds and adjudges that the true construction of that portion of said judgment and decree whereby the clerk of the court is directed to enter on the record in the office of the recorder of the county, a transfer of title to said premises to the railroad company, ought to be and is that the entry shall show, and the effect of the record so made will be, the transfer of title to a right of way only over said premises.
Giving further construction to said judgment and decree, this court finds and adjudges that the -same contains nothing preventing. plaintiff in error from insisting upon the stopping at the platform of a reasonable number of cars daily and from enforcing such right in all proper and legal ways, which right is hereby expressly reserved to him. And the judgment of the circuit court, as here modified, is affirmed.
Spear,- C. J., Davis, Erice and Johnson, JJ., concur. . .